           Case 1:19-cv-02796-JMF Document 22 Filed 06/05/19 Page 1 of 4

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

michael@faillacelaw.com

                                                 May 31, 2019

BY ECF
Hon. Jesse M. Furman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York

                                  Re: Gonzalez Lopez et al v. V L Delights LLC et al
                                      1:19-cv-02796-JMF

Your Honor:

       This office represents plaintiff Raul Gonzalez Lopez (“Plaintiff Lopez”) in the above
referenced matter. Plaintiff writes to submit this letter setting forth our views on why the agreed
upon settlement in this matter is fair.

        The parties have agreed to a negotiated settlement (“Agreement”) after settlement
discussions. A copy of the proposed Agreement is attached hereto as “Exhibit A.” We therefore
ask the Court to approve the settlement, pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015) and dismiss the case with prejudice.

    1. Background

        Plaintiff Gonzalez filed his Complaint against Defendants alleging claims for unpaid
minimum wage, overtime wages, liquidated damages, interest, attorneys’ fees, and costs pursuant
to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (FLSA), the New York Minimum
Wage Act, N.Y. Lab. Law § 650 et seq., and the annual notice and wage statement requirements
of the New York Labor Law (N.Y. Lab. Law. § 195).

     Plaintiff Gonzalez was employed by Defendants from approximately Plaintiff Gonzalez was
employed by Defendants from approximately May 2017 until on or about March 7, 2019 as a food
preparer and a dishwasher. Throughout his employment with Defendants, Plaintiff Gonzalez
regularly worked in excess of 40 hours per week. Defendants paid Plaintiff Gonzalez his wages in
a combination of direct deposit and cash. From approximately May 2017 until on or about
December 21, 2018, Defendants paid Plaintiff Gonzalez $12.00 per hour for the first 40 hours
worked and $18.00 per hour for some of the overtime hours he worked. From approximately
January 2019 until on or about March 7, 2019, Defendants paid Plaintiff Gonzalez $13.00 per hour




                          Certified as a minority-owned business in the State of New York
           Case 1:19-cv-02796-JMF Document 22 Filed 06/05/19 Page 2 of 4
Page 2

for the first 40 hours worked and $18.00 per hour for some of the overtime hours he worked.
Plaintiff Gonzalez’s pay did not vary even when he was required to stay later or work a longer day
than his usual schedule.

         Defendants categorically deny the allegations in the Complaint.

   2. Settlement Terms

         Plaintiff Gonzalez alleges he was entitled to back wages of approximately $4,423.75.
Plaintiff Gonzalez estimates that if he had recovered in full for his claims, he would be entitled to
approximately $19,165.10 which represents calculated actual damages, penalties, and interest, but
excludes attorneys’ fees and costs. A copy of Plaintiff Gonzalez’s damages chart, breaking down
each amount sought from Defendants, is attached as “Exhibit B.” The parties have agreed to settle
this action for the total sum of $16,500. The settlement will be paid in a lump sum payment.

        Under Lynn’s Food, a court may approve a settlement where it “reflects a ‘reasonable
compromise of disputed issues [rather] than a mere waiver of statutory rights brought about by an
employer’s overreaching.’” Le v. Sita Information Networking Computing USA, Inc., No. 07 Civ.
0086, 2008 U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores,
Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)); see also Kopera v. Home Depot
U.S.A., Inc., No. 09 Civ. 8337, 2011 U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If
the proposed settlement reflects a reasonable compromise over contested issues, the settlement
should be approved.”).

         Throughout the litigation, there were sharply contested factual and legal disputes that
went to the heart of Plaintiff Gonzalez’s claims. Defendants were adamant that Plaintiff received
the wages he was entitled to, and indicated they were willing to provide witnesses to this effect.

        Considering the risks in this case outlined above, Plaintiff believes that this settlement is
an excellent result, and should be approved as fair. See Meigel v. Flowers of the World, NYC, Inc.,
2012 U.S. Dist. LEXIS 2359, at *2-3 (S.D.N.Y. Jan. 9, 2012) (“Typically, courts regard the
adversarial nature of a litigated FLSA case to be an adequate indicator of the fairness of the
settlement. If the proposed settlement reflects a reasonable compromise over contested issues, the
court should approve the settlement.”).

   3.     Plaintiff’s Attorneys’ Fees are Fair and Reasonable

        Under the settlement, and in accordance with their retainer agreement with Plaintiff
Gonzalez, Plaintiff Gonzalez’s counsel will receive $5,500.00 from the settlement fund as
attorneys’ fees and costs. This represents one third of the recovery in this litigation (inclusive of
costs) as well as a reduction in fees from what is identified in Plaintiff Gonzalez’s retainer
agreement, which provides that forty percent of Plaintiff Gonzalez’s recovery will be retained by
the firm plus costs.

        Plaintiff’s counsel’s lodestar in this case is $5,098.16. A copy of Plaintiff Gonzalez’s
billing record is attached as “Exhibit C.” Mr. Michael Faillace’s standard billing rate is $450 an
           Case 1:19-cv-02796-JMF Document 22 Filed 06/05/19 Page 3 of 4
Page 3

hour (MF), Mr. Daniel Tannenbaum’s standard billing rates are $350 an hour. PL stands for work
performed by paralegals at an hourly rate of $100.

        The amount provided to Plaintiff’s counsel under the settlement is fair and reasonable (1.08
times the lodestar) and well within the range of fees typically awarded in cases in this Circuit. See
Pinzon v. Jony Food Corp., No. 18-CV-105(RA), 2018 U.S. Dist. LEXIS 87424 (S.D.N.Y. May
24, 2018) (awarding this firm a third, or 5.23 times the lodestar, in an early settlement and
“recognizing the importance of encouraging the swift resolution of cases like this one and avoiding
‘creat[ing] a disincentive to early settlement’—particularly where such settlement has provided
Plaintiff with a substantial and speedy result.” (quoting Hyun v. Ippudo USA Holdings et al., No.
14-CV-8706 (AJN), 2016 U.S. Dist. LEXIS 39115, 2016 WL 1222347, at *3 (S.D.N.Y. Mar. 24,
2016).; Shapiro v. JPMorgan Chase & Co., No. 11-CV-7961 (CM), 2014 U.S. Dist. LEXIS 37872,
2014 WL 1224666, at *24 (S.D.N.Y. Mar. 21, 2014) ("Lodestar multipliers of nearly 5 have been
deemed 'common' by courts in this District."); Castaneda v. My Belly’s Playlist LLC, No. 15 Civ.
1324 (JCF) (S.D.N.Y. Aug. 17, 2015) (Francis, M.J.) (awarding the plaintiffs’ attorneys a
contingency fee of one-third to account for risks in litigation); Calle v. Elite Specialty Coatings
Plus, Inc., 2014 U.S. Dist. LEXIS 164069 at *9 (E.D.N.Y. Nov. 19, 2014) (“A one-third
contingency fee is a commonly accepted fee in this Circuit.”). In light of the nature of the issues
herein and the extensive negotiations necessary to reach the agreed-upon settlement, Plaintiff’s
requested award is reasonable. See Alleyne v. Time Moving & Storage Inc., 264 F.R.D. at 60; see
also McDaniel v. Cnty. of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010).

       Given Plaintiff’s counsels’ significant experience representing Plaintiffs in New York City
in wage and hour litigation, Plaintiff’s counsel was able to obtain an excellent result with relatively
low expense due to the parties’ cooperative exchange of information and frequent and on-going
negotiations.

         A brief biography of the attorneys who performed billed work in this matter is as follows:

        I am the Managing Member of Michael Faillace & Associates, P.C, and have been in
practice since 1983. From 1983 to 2000, I was in-house Employment Counsel with International
Business Machines Corporation (IBM). I taught employment discrimination as an Adjunct
Professor at Fordham University School of Law since 1992 and at Seton Hall University Law
School from 1995 to 1998, and am a nationally-renowned speaker and writer on employment law.
I am also the author of the ADA, Disability Law Deskbook: The Americans with Disabilities Act
in the Workplace, published by Practicing Law Institute (PLI), and other employment law
publications and presentations.

        Daniel Tannenbaum is an associate at Michael Faillace & Associates, P.C. He graduated
Hofstra Law School in 2008, and is admitted to the New Y o r k B a r , N e w Jersey Bar, United
States District Court, Southern District of New York and the United States District Court, Eastern
District of New York. Since law school he has practiced labor and employment law and
commercial litigation at a number of law firms. Since joining Michael Faillace & Associates, P.C.
in March 2019, he has been responsible for a caseload involving all aspects of the firm’s
employment docket in federal court.
         Case 1:19-cv-02796-JMF Document 22 Filed 06/05/19 Page 4 of 4
Page 4

       Should Your Honor have any questions or concerns regarding this settlement, the parties
are happy to address them. The parties thank the Court for its attention to this matter.

                                           Respectfully submitted,

                                           /s/Michael Faillace
                                           Michael Faillace, Esq.
                                           MICHAEL FAILLACE & ASSOCIATES, P.C.
                                           Attorneys for the Plaintiff
Enclosures
